|N THE UN|TED STATES DISTR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN DIV|S|ON

DAV|D E. CLARK,
Petitioner,
v. _ Case No. 3:‘|7-cv-1 51

JEFF NoBLE, WARDEN, rviadison JUDGE WALTEF‘ H- R'CE
Correctional lnstitution,

Respondent.

 

DEC|SION AND ENTRY ADOPT|NG |N PART AND REJECT|NG lN
PART UNITED STATES l\/|AG|STRATE JUDGE'S REPORT AND
RECO|V||VIENDAT|ONS (DOC. #37); SUSTA|N|NG |N PART AND
OVERRUL|NG lN PART PET|T|ONER'S OBJECT|ONS (DOCS. ##35
AND 39} TO UNlTED STATES MAG|STRATE JUDGE'S ORDERS
(DOCS. ##18, 27, 29, 34) AND REPORT AND RECO|V|N|ENDAT|ONS;
OVERRUL|NG RESPONDENT'S MOT|ON TO D|SNHSS PET|T|ON AS
T|lVlE-BARRED lDOC. #23) W|THOUT PREJUD|CE TO RENEWAL
FOLLOW|NG AN EV|DENT|ARY HEAR|NG; COURT TO APPO|NT
COUNSEL AND SET EV|DENT|ARY HEARING

 

|n 1992, 15-year-o|d David E. C|ark Was convicted of aggravated murder,
attempted aggravated murder, aggravated arson and aggravated burglary. He
allegedly set fire to Judy Simpson's house after stealing a microwave oven from
her Dayton, Ohio, home. Judy Simpson Was severely injured and her daughter,
Amanda, died as a result of the fire. C|ark Was sentenced to an indefinite prison
term of 21 to 75 years, to be served consecutively to a term of life in prison.

On Apri| 27, 2017, C|ark filed a Petition Under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus, Doo. #‘l. Respondent has moved to dismiss the Petition as

time-barred. Doc. #23. This matter is currently before the Court on United States
l\/|agistrate Judge l\/lichae| R. |Vlerz’s Report and Flecommendations, Doc. #37,
recommending that the Court sustain Respondent's motion, and on numerous
Objections raised by Petitioner to that Report and Recommendations and to several

other Orders previously issued by l\/lagistrate Judge l\/lerz, Docs. ##35, 39.

l. Background and Procedural History

C|ark's conviction became final in 1994. TWenty-three years later, on Apri|
27, 2017, he filed a Petition for a Writ of Habeas Corpus. Doc. #1. C|ark asked
that counsel be appointed. He also asked for a preliminary injunction in the form of
adequate access to legal resources, copies of opening statements and closing
arguments from his tria|, reports of the arson investigation, funds for a private
investigator to obtain recantation affidavits from three of his co-defendants, and
for a psychological evaluation of his ability to adequately represent himself in this
litigation. Doc. #2.

On initial screening, l\/lagistrate Judge lVlerz ordered C|ark to show cause
Why the Petition should not be dismissed as time-barred under the Antiterrorism
and Effective Death Penalty Act ("AEDPA"), 28 U.S.C. § 2244(dl. Doc. #6. He
denied C|ark's motion for appointment of counsel and for a preliminary injunction,
both without prejudice to renewal after the statute of limitations issue Was

decided. Doc. #7.

C|ark filed Objections to the ShoW Cause Order, Doc. #12. He cited various
mental disabilities that have allegedly impacted his ability to engage in litigation
and complained about a lack of adequate legal resources. He then set forth the
many reasons Why he believed that the ”actual innocence” exception to AEDPA’s
one-year statute of limitations excused his untimely filing. ln support of this claim,
Clark submitted thirteen pieces of ”new evidence.” /d. at PagelD##97-102.

The Court recommitted the matter to Magistrate Judge |\/lerz, Doc. #13,
Who Withdrew the Show Cause Order and ordered Respondent to file an answer.
Doc. #16. Clark then vvrote a letter, again asking that counsel be appointed so
that he could amend his petition before Respondent Was served. Doc. #17.
l\/lagistrate Judge lVlerz again denied the request for appointment of counsel
Without prejudice, but informed Clark of his right to file an amended petition before
Flespondent filed his answer. Doc. #18.

On November 13, 2017, having been granted an extension of time,
Respondent filed a lVlotion to Dismiss, arguing that the Petition must be dismissed
as untimely under the AEDPA. Doc. #23. Clark asked for an extension of time to
respond. He also requested a full-size copy of the attachments to the Motion to
Dismiss, and for a full trial transcript, including opening statements and closing
arguments, on CD/DVD. Doc. #26. |Vlagistrate Judge lVlerz granted an extension
of time. He denied C|ark's request for a full-size copy of the attachments but
ordered Respondent to certify that C|ark had been served vvith a copy of the trial

transcript. He noted that it appeared that the opening statements and closing

arguments had not been transcribed or made part of the record on appeai. Doc.
#27. He subsequently ordered Respondent to furnish C|ark With a copy of the
transcript, as submitted on appeal, and gave Clark until January 18, 2018, to
respond to the i\/iotion to Dismiss. Doc. #29.

C|ark then filed another lViotion for injunctive Re|ief, Doc. #31, complaining
that he had not received his legal mail in a timely manner. He asked for additional
time to respond, and for an order reinstating him to his position as a legal clerk at
the prison and providing additional access to the law library. Magistrate Judge
i\/ierz denied these requests. He did, however, order Respondent to produce the
inmate mail log. Doc. #32. lt Was then discovered that, unbeknownst to
Respondent’s counsel, Clark had been transferred from Trumbull Correctionai
institution to lViadison Correctionai |nstitution, Which had resulted in the delay in
mail delivery. Doc. #33. Thereafter, i\/iagistrate Judge iVierz issued an Order
substituting Jeff Nob|e, Warden of the l\/ladison Correctionai institution, as
Respondent. He noted that C|ark had a duty to notify the Court of his change of
address. Doc. #34.

Clark then filed Objections, Doc. #35, to four of l\/lagistrate Judge lVierz's
Orders, Docs. ##18, 27, 29 and 34. He objected to Magistrate Judge iVlerz's
decisions concerning appointment of counsel, access to adequate legal resources,
and access to a complete trial transcript, including opening statements and closing
arguments. Clark claimed that, Without the opening statements and closing

arguments, it Was impossible to tell if the prosecution had argued that his co-

defendants' convictions Were evidence of his guilt. Clark maintained that
i\/lagistrate Judge i\/lerz did not fully understand the impact of his mental disorders
on his ability to litigate.

With respect to the statute-of-iimitations issue, Clark argued that his claims
Were not time-barred because: i1i the State has created an impediment by
preventing him from accessing his records; (2) the State has effectively denied him
access to the courts by failing to provide him With adequate legal resources and
failing to adequately treat his mental disorders; and {3) the actual innocence
exception applies. Doc. #35, PagelD#1701.

The undersigned recommitted the matter to Magistrate Judge i\/ierz, Doc.
#36, Who issued a Supp|emental l\/|emorandum on Objections, along With a Heport
and Recommendations on the i\/iotion to Dismiss, Doc. #37. |Viagistrate Judge
iVierz construed C|ark's Objections, Doc. #35, as a timely response to the lViotion
to Dismiss. To the extent that C|ark purported to object to Document #18, the
Decision and Order re: Letter to Court, |Viagistrate Judge i\/lerz found the Objection
to be untimely.

As to C|ark's Objections to his previous Orders, i\/iagistrate Judge iVierz
again denied vvithout prejudice C|ark's request for appointment of counsel. i-|e also
denied C|ark's request for a complete trial transcript, noting that it Was not clear
hovv the absence of transcripts of opening statements and closing arguments Was

material to the statute-of-iimitations issue. Citing C|ark's litigation in a related

§ 1983 case, l\/lagistrate Judge l\/ierz rejected C|ark's claims that mental disabilities
prevented him from effectively litigating. As to Clark's request for additional
library time, i\/iagistrate Judge i\/ierz found that because the statute-of-iimitations
issue was fact intensive, not law intensive, additional library time was not needed.
Doc. #37, PageiD##1717-18.

Turning to the merits of the statute-of-limitations defense, lViagistrate Judge
|Vlerz acknowledged that the statute of limitations was tolled during the pendency
of C|ark's petition for post-conviction reiief, but it expired on February 20, 1999.
He concluded that Clark had presented no factual detail to support his claims that:
(1) the State had prevented him from accessing his records; (2) the State had
unconstitutionally denied him access to the courts; or 131 the actual-innocence
exception applies. As to the actual-innocence exception, he stated that "Ciark
does not tell the Court what his purported new evidence is." /d. at
PagelD##1720-21. l\/iagistrate Judge lVierz recommended that the Court dismiss
the Petition with prejudice as barred by the statute of iimitations, deny a certificate
of appealability and deny leave to appeal in forma pauperis /d. at PagelD#1721.

Clark then filed additional Objections to the Report and Flecommendations,
Doc. #39. He raised several procedural Objections. He argued that his ”Letter to
Court_Re Withdrawal Order," Doc. #17, was improperly treated as a lViotion for
Fleconsideration instead of as an Objection to i\/|agistrate Judge l\/lerz’s rulings on
the requests for appointment of counsel and the provision of a complete trial

transcript. C|ark also objected to the fact that i\/lagistrate Judge l\/ierz construed

his Objections, Doc. #35, as a response to the lVlotion to Dismiss, given his
request for additional time to fully respond to the arguments raised in that motion.
He argued that l\/lagistrate Judge lVierz failed to fully consider the impact of his
mental disabilities on his ability to effectively proceed without counsel and, in
addition, gave short shrift to many of his substantive arguments Clark further
argued that, because Respondent had not yet filed an Answer, it was premature
for the Court to render a decision on the i\/lotion to Dismiss.

in addition, Clark objected to i\/iagistrate Judge iVierz's conclusions on the
merits of the statute-of-limitations defense. He argued that, because lViagistrate
Judge i\/ierz had construed his Objections as his response to the |Viotion to Dismiss,
the arguments raised in his previous filings should have been considered He
claimed that l\/lagistrate Judge Merz failed to conduct any analysis with respect to
his arguments of a state-created impediment and the difficulties posed by his

mental disorders. Clark again asked for an attorney.

ii. Standard of Review

The Court must review de novo those portions of the magistrate judge's
disposition to which proper Objections have been filed. lt may then accept, reject
or modify the recommended disposition, take further evidence or return the matter

to the magistrate judge with instructions. Fed. Fl. Civ. P. 72(bil3).

iil. Objections

A. Procedurai Objections

Clark has objected to iViagistrate Judge |Vierz’s Orders denying his requests
for additional time to respond to the iVlotion to Dismiss, his requests for
appointment of counsel and his requests for other injunctive relief, including copies
of transcripts of opening statements and closing arguments and increased access
to the law library.

Based on the reasoning and citations of authority set forth by l\/lagistrate
Judge lVierz in his Orders, Docs. ##18, 27, 29, 34 and 37, as well as upon a
thorough de novo review of this Court's file and the applicable iaw, the Court
OVERRULES C|ark's Objections, Doc. ##35 and 39, on these procedural issues.
As l\/lagistrate Judge l\/lerz noted, counsel may be appointed and other resources
may be available if an evidentiary hearing is ordered or if the Court determines that
the Petition is not time-barred. The Court agrees with i\/iagistrate Judge l\/ierz that
Clark has not shown how transcripts of opening statements and closing arguments
are relevant to the statute-of-iimitations issue. Nor has C|ark shown that his ADHD
and other mental health issues are so severe that they prevent him from proving
that his Petition Was timely filed.

Contrary to C|ark's beiief, there is no need for Flespondent to file an Answer
prior to filing a i\/lotion to Dismiss. in fact, the Federal Rules of Civil Procedure
require a defendant to raise certain defenses in such a motion prior to filing a

responsive pleading such as an Answer. See Fed. R. Civ. P. 12(b}.

Clark also argues that l\/iagistrate Judge l\/ierz ”jumped the gun," issuing a
Report and Flecommendations on the lViotion to Dismiss before C|ark filed his
response. He notes that Magistrate Judge lV|erz repeatedly denied his requests for
additional time to respond. The Motion to Dismiss. however, was filed on
November 13, 2017. Magistrate Judge lVierz extended the deadline for C|ark's
response to January 18, 2018. Given that C|ark filed no response prior to that
deadline, he cannot complain about the Fleport and Recommendations being
premature. Nor can he complain about his Objections, Doc. #35, being treated as
a timely response to the lVlotion to Dismiss.

The Court also rejects Clark's claim that his letter, Doc. #17, should have
been treated as an Objection to l\/lagistrate Judge l\/ierz's previous Order, instead of
as a motion for reconsideration. The letter was not labeled as an Objection and
C|ark specifically invited the Court to view it as a motion for reconsideration. Doc.
#17, PageiD#210.

B. Merits of Statute of Limitations Defense

The Court turns now to C|ark's Objections, Doc. #39, to i\/iagistrate Judge
l\/lerz's Report and Flecommendations, Doc. #37, recommending that the Court
sustain Flespondent’s i\/iotion to Dismiss, Doc. #23, on statute-of-limitations

grounds.

1. AEDPA's One-Year Statute of Limitations
AEDPA provides as follows:

(dl(l) A 1-year period of limitation shall apply to an application for a
writ of habeas corpus by a person in custody pursuant to the
judgment of a State court. The limitation period shall run from the
latest of-

lA) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or laws
of the United States is removed, if the applicant was prevented
from filing by such State action;

lC) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has been
newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or
claims presented could have been discovered through the
exercise of due diligence.

l2i The time during which a properly filed application for State post-
conviction or other collateral review with respect to the pertinent
judgment or claim is pending shall not be counted toward any period
of limitation under this subsection.
28 U.S.C. § 2244ld).
Clark's conviction became final in 1994, but the one-year statute of
limitations was statutorily tolled, pursuant to 28 U.S.C. § 2244(di(2), during the
pendency of his petition for post-conviction relief. Therefore, as calculated by

i\/iagistrate Judge l\/lerz, the statute of limitations expired on February 20, 1999.

Clark's petition was not filed until Apri| 27, 2017.

10

Flelying on 28 U.S.C. § 2244(d)(1l(B), Clark suggests that the statute of
limitations has notL yet begun to run because of two state-created impediments: iii
failure to provide a complete trial transcript; and l2} denial of access to courts as
the result of limited access to a law library, failure to provide court-appointed
counsel, and lack of access to necessary documents.

Having fully considered Clark's arguments with respect to § 2244(d)ii)lB),
the Court OVERRULES his Objections for the reasons previously set forth by
l\/iagistrate Judge lVierz. Clark has not adequately shown that any of these alleged
impediments prevented him from filing his Petition in a timely manner.
Accordingly, pursuant to 28 U.S.C. § 2244(d), Clark's Petition must be deemed
untimely.

2. Actuai-lnnocence Exception to Statute of Limitations

This, however, is not necessarily the end of the inquiry. C|ark has also
argued that the ”actual-innocence" exception to AEDPA's statute of limitations
applies.

a. Reievant Law

C|ark characterizes the actual innocence exception as part of the equitable
tolling doctrine. The Sixth Circuit has recently explained, however, that there is a
difference. "[E]quitable tolling requires a showing of diligence, while the actual-
innocence exception does not. in actual-innocence-exception cases, courts

consider diligence only when determining the credibility of evidence proffered to

]l

show actual innocence.” Davr`s v. Bradshaw, 900 F.3d 315, 325 n.6 (6th Cir.
2018) (internal citations omittedi.

The Sixth Circuit's explanation of the actual-innocence exception in Davis is
worth quoting at length:

A habeas petitioner is entitled to an equitable exception to
AEDPA's one-year statute of limitations if he makes a credible
showing of actual innocence. See McOu/`ggin v. Perkins, 569 U.S.
383, 392, 133 S.Ct. 1924, 185 L.Ed.2d 1019 (2013); Souter v.
Jones, 395 F.3d 577, 599 (6th Cir. 2005). This type of actual-
innocence claim, sometimes called gateway innocence, ”does not by
itself provide a basis for relief." Sch/up \/. De/o, 513 U.S. 298, 315,
115 S.Ct. 851, 130 L.Ed.2d 808 (1995). The innocence showing is
”not itself a constitutional claim, but instead a gateway through which
a habeas petitioner must pass to have his otherwise barred
constitutional claim considered on the merits.” ld. (quoting Herrera v.
Co//ins, 506 U.S. 390, 404, 113 S.Ct. 853, 122 L.Ed.2d 203
(1993}). Thus, a petitioner's showing of a credible claim of innocence
allows him to skirt a procedural defect in his claim so that a federal
court may address his allegation of constitutional error.

But this innocence gateway is a narrow one. The Supreme
Court has cautioned that it ”should open only when a petition
presents evidence of innocence so strong that a court cannot have
confidence in the outcome of the trial unless the court is also satisfied
that the trial Was free of nonharmless constitutional error.”
McOu/gg/h, 569 U.S. at 401, 133 S.Ct. 1924 (citation and internal
quotation marks omitted). The exception ”appiies to a severely
confined category: cases in which new evidence shows it is more
likely than not that no reasonable juror would have convicted [the
petitioner].” /d. at 395, 133 S.Ct. 1924 (alteration in origina|) (citation
and internal quotation marks omitted); see Sourer, 395 F.3d at 590.
The reviewing court must make a ”probabilistic determination about
what reasonabie, properly instructed jurors would do." House v. Be//,
547 U.S. 518, 538, 126 S.Ct. 2064, 165 L.Ed.2d 1 12006) (citation
omitted).

Because a gateway-innocence claim ”involves evidence the trial

jury did not have before it, the inquiry requires the federal court to
assess how reasonable jurors would react to the overall, newly

12

supplemented record.” /d. ln doing so, we ”must consider all the
evidence, old and new, incriminating and exculpatory, without regard
to whether it would necessarily be admitted under rules of
admissibility that would govern at trial.” /d. icitations and internal
quotation marks omittedi. We also ”consider how the timing of the
submission and the likely credibility of the affiants bear on the
probable reliability of [newi evidence.” /d. at 537, 126 S.Ct. 2064
(citations and internal quotation marks omitted).

Dav/'s, 900 F.3d at 326.

As the Supreme Court noted in House, ”[t]he court's function is not to make
an independent determination about what likely occurred, but rather to assess the
likely impact of the evidence on reasonable jurors." 547 U.S. at 538.

To satisfy his burden at this stage of the proceedings, a petitioner is not
required to prove his innocence with absolute certainty. /o'. The Sixth Circuit, in
Davfs, explained what types of evidence might be sufficient to satisfy the actual-
innocence exception:

For a petitioner to establish entitlement to the actual-innocence
exception, he must support his allegations of constitutional error with
new, reliable evidence, such as exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence, that
was not presented at trial. lo'. For example, in the one Supreme Court
case in which the petitioner satisfied the gateway-innocence standard,
the Court held that ”the central forensic proof connecting [the
petitioner] to the crime-the blood and the semen-ha[d] been called
into question and [he] ha[dl put forward substantial evidence pointing
to a different suspect." /d. at 554, 126 S.Ct. 2064. Aithough it was
”not a case of conclusive exoneration,” and some evidence still
”support[ed] an inference of guilt,” the Court held that it was ”more
likely than not that no reasonable juror viewing the record as a whole
would lack reasonable doubt." /d. Similar|y, in Souter, this court held
that the petitioner established gateway innocence where he presented
compelling scientific evidence that the ”only evidence which directly
tie[d]" him to the victim's death, could not have caused the victim's
injuries. Souter, 395 F.3d at 590.

13

in contrast, we have refused to open the innocence gateway
when the petitioner's proffered evidence was less reliable. For

example, in Wha/en v, Rand/e, we held that the petitioner was ”unable

to demonstrate that he was actually innocent” even though his

evidence included testimony by his alleged codefendant that the
petitioner was not an accomplice in the robberies because of “the

doubtful credibility of petitioner's accomplice.” 37 F. App'x 113, 116,

121 (6th Cir. 2002). Simiiarly, in Knickerbocker i/. i/i/o/fenbarger,

where the petitioner presented an inmate’s affidavit stating that the

petitioner's codefendant had told the affiant that the petitioner did not

strangle the murder victim, we held that this was insufficient to
demonstrate the petitioner's actual innocence, in part, because the
statements were hearsay, and “thus presumptively less reliable than

direct testimony." 212 F. App'x 426, 433 (6th Cir. 2007).

Dav/'s, 900 F.3d at 326-27.
b. Evidence Presented at Triai

Analysis of an actual-innocence claim necessarily starts with a thorough
review of the evidence that was presented at trial, the evidence on which the
Petitioner’s conviction rests.

Prosecut/on:

At David Clark's triai, key witnesses included several teenagers who were
allegedly With Clark on the evening in question and had pled guilty or were
convicted of charges of involuntary manslaughter and aggravated burglary.
Witnesses for the prosecution also included eyewitness Linda Allen, and numerous
law enforcement officers and firemen.

Linda Allen testified that late in the evening of Apri| 27, 1991 , she was

standing on the sidewalk visiting her neighbors. Around midnight, she saw a man

emerge from a nearby alley, carrying a microwave oven. Two other men then ran

14

to catch up with him. These two men, who looked ”mean” and ”intimidating,”
appeared to be in their twenties. Tr. at 60-62, 68.7 About five minutes later,
Allen left. As she was waiking, she saw smoke coming from a house on C|over
Street. Judy Simpson and her daughter, Amanda, lived there. Allen ran and
knocked on the door and the front window. When no one answered, she went to
the neighbor's house to call 911. She then noticed several boys, including Scott
Anspach, running toward the house, yelling ”fire." One of the boys, later identified
as David Clark, kicked in the front door of the house. John Spicer, Jr., known as
”Scooter,” lived right across the street from Allen and she was familiar with him.
However, he was not with the group of boys that she saw running toward the
house that night. Tr. at 62-66, 68-69, 74.

Cynthia Huffman, Jestin Thomason and Robert Brigeman, three other
teenagers who were allegedly with David Clark on the evening in question, were
also called as witnesses for the prosecution.

Cynthia Huffman testified that, on the evening of April 27, 1991, she, David
Clark, Elizabeth Burns, Jestin Thomason, Scott Anspach and Christopher Anspach
were all at Flobert Brigeman’s house talking and playing video games. Tr. at 216-
17. David Clark said that he knew a house that had a microwave. He suggested
that they break into that house, and then burn the house down to cover their
fingerprints. When Robert asked if anyone was home there, David said yes, but

that it was ”no big deai." Tr. at 219-220. David told Cynthia and the others that

 

1 Citations are to the trial transcript, Doc. #25.

15

they would act as ”look outs.” David then got a gas can from the basement of
Robert's house and they all then walked to the house he had in mind. Tr. at 221-
223. To get there, they had to walk several blocks, jump two fences and cross a
highway. Tr. at 245-48. As they neared the house, David and Robert stopped to
talk to Scooter Spicer. Cynthia saw no one else with Scooter. Tr. at 222-24,
249.

When they got to the house where Judy and Amanda Simpson lived,
Cynthia stayed in front. David and Robert went to the back, came out with the
microwave, and then left for a whiie. When they returned, she saw Robertr Jestin,
David and Scooter in the back yard. Robert and Jestin came around the side of
the house and the group started Walking back toward Robert’s house. When they
got to the corner, they noticed smoke and then fire coming from the Simpson’s
house. Cynthia admitted that she had no idea how the fire had started. She and
Elizabeth Burns ran back toward the house, started banging on the doors, and
flagged down a car to call the fire department. Tr. at 225-28, 255-56.

After the police arrived, Cynthia stayed and gave them a statement Tr. at
260-62. She testified that Scott and Chris Anspach told her to lie and tell the
police that she had seen an individual named Jerry Fuston with a microwave oven.
She did so. She testified that she lied because she was afraid that she would get
in trouble. Tr. at 229-30. Cynthia conceded that many other lies followed. in a
written statement dated lViay 1, 1991, she said that Fi'obert Br/'geman told her that

he had broken into a house and taken a microwave. David then suggested that

16

they all go to that house, so they did. At some point, Cynthia also gave a
videotaped statement in which she said that f?obert had carried the gas can up
from the basement. On cross-examination, she admitted that these statements
were false. Tr. at 239, 242-43.

She testified that one her Written statements was given at the police station.
The police told her that if she told the truth, she could go back home. Tr. at 264-
66. Cynthia testified, however, that the police were trying to get her to include, in
the written statement, things that did not really happen. For examp|e, they told
her that ”a certain person said this and this.” Tr. at 267-68. She admitted that
when she, Elizabeth, Jestin and Robert met with the prosecutors prior to trial,
there were ”big differences” in their stories. Tr. at 269.

At trial, Cynthia, who had pled guilty to involuntary manslaughter and
aggravated burglary, expressed concern that she would never be able to go home.
She testified that, although the police officers and attorneys had promised that she
could, ”[i]t was all just a bunch of lies to get me to tell the truth they say. . . You
just want to get us to tell you something.” She claimed that she got herself in
trouble for something she didn’t do and lied because she was scared. Tr. at 271-
72.

Jestin Thomason, age 13, who is Cynthia’s cousin, likewise testified that he
and the others were at Robert Brigeman's house on the night in question. Tr. at
275. Jestin met David C|ark for the first time that evening. Tr. at 277. David and

Robert started talking about breaking into a house to steal stuff to seil. David said

17

he would then burn the house down. Tr. at 278-79. He went to the basement
and returned with a gas can. They all then left the house, jumped the fences,
crossed the highway and headed toward Simpson’s house. Tr. at 279-81. When
they got to Clover Street, they saw Scooter with Wil|ie Bo|es, Gary Lee, and Tony
Welis. David went to talk to them. Tr. at 282-83. They then went to Simpson’s
house, and hung out in a nearby aliey. Tr. at 285.

Jestin testified that he saw David, Scooter, Wil|ie and Gary coming out of
the Simpson’s house with a microwave. Wil|ie and Gary then took the microwave
and left. David and Scooter went back into the house and came back out. David
then got the gas can that he earlier had placed under the ”duck house” in the
Simpson’s back yard. Tr. at 287-91. Robert and Jestin went into the kitchen with
David and Scooter. Jestin watched as David poured gasoline. When Scooter
asked about the people inside the house, David said, ”fuck 'em. Let 'em burn."
David lit the fire and they all ran out. Tr. at 291-294.

According to Jestin, Cynthia and Elizabeth stayed behind, but he, Flobert,
Scott, Chris and David ran back to Robert's house. Tr. at 295, 338. After several
minutes, they decided to return to the Simpson’s house to help. Jestin and Scott
broke the windows. Tr. at 295-296. David kicked in the front door. Tr. at 339-
40. The firemen and policemen then arrived. Jestin did not run away. Tr. at 341.
He gave a statement but did not tell them the truth about what had happened

because he did not want to get in trouble. Tr. at 297, 352. According to Jestin,

18

they then all went back to Robert's house, where David Clark was already asleep
on the couch. Tr. at 298.

On cross-examination, Jestin admitted that he had signed a written
statement on iViay 2, 1991, and another sworn statement on June 12, 1991. He
had also testified under oath at the probable cause hearing, and at Chris Anspach’s
July 22, 1991 , trial. Tr. at 303-304. Jestin admitted that, at Chris's trial, he
falsely testified that they met Tommy and David Fuston on the way to the
Simpson’s house. Tr. at 325-26. Jestin further admitted that he did not disclose
the participation of Wil|ie Boles, Tony Wells and Gary Lee until the eve of Clark's
trial. He explained that, because they were not currently in custody, he saw no
sense getting them in trouble. Tr. at 299-302, 305, 315. After Scooter told of
their involvement, however, Jestin corroborated Scooter’s statement. Tr. at 341-
42.

At trial, Jestin admitted that “a lot of things l said ain’t true.” Tr. at 329.
He claims that he lied repeatedly under oath because he was stressed and didn't
really care. Tr. at 322, 363. He admitted that, in a previous sworn statement, he
stated that David had talked about breaking into a house but said nothing about
setting the house on fire. Tr. at 312. David did not have a particular house in
mind but planned to steal a microwave and VCR. Tr. at 315-17. Jestin, however,
later testified at the probable cause hearing and at Chris Anspach's trial that David
did not say what he wanted to take from the house. Tr. at 320. At trial, Jestin

admitted that his previous sworn statements, indicating that David broke a window

19

to get into the house and then took the microwave to Tommy Fuston's house,
were false. Tr. at 328-29, 332-33. Like Cynthia, Jestin admitted that when they
met with the prosecutors in preparation for trial, there were differences of opinion
concerning the true facts of the case. Tr. at 345.

The prosecution then called Robert Brigeman, age 16, as a witness. Fiobert
had pled guilty to charges of involuntary manslaughter and aggravated burglary.
Tr. at 376-77. He testified that he was told that if he did not plead guilty, he
would ”be s[i]tting at where [Davidl is today” and he got scared. Tr. at 398.
Shortly after Robert took the stand, he surprised the prosecutor by saying ”[y]ou
about to lock up that man that didn't do shit to nobody.” Tr. at 369. After he
admitted that he had previously made statements implicating Clark in the arson,
the court declared Robert to be a hostile witness. Tr. at 370, 373.

Robert testified that, at the scene, he gave a truthful written statement. Tr.
at 392. He and his friends were walking down the street when they saw smoke
and then fire. They ran to the house, kicked the door in and heard someone asking
for help. They tried to get the neighbors to call 91 1. Just before this happened,
Cynthia and Liz saw two guys running down the alley with a microwave. Tr. at
375.

Flobert testified that subsequent statements about David's alleged plot to
steal the microwave and then set the house on fire were all lies. Tr. at 388-89.

Robert told the prosecutor, ”[y]ou are the one who told me to tell the truth and it's

20

been running on my mind for eight fucking months and l am telling the truth now.
if you don't like it, well, you know, the truth hurts.” Tr. at 384.

According to Robert, when he was being questioned by the police prior to
making written statements on lVlay 1 and l\/lay 8, 1991, the police fed him
information given by the other kids. The details furnished by the officers formed
the basis of the written statements Tr. at 394-95. Robert’s lViay 1, 1991,
statement says that, on the night of the fire. David, Scooter and Jay came to his
house carrying a stolen microwave and gold-plated pen set. 0n the 8th, however,
he stated that there was ”going to be” a break in. Tr. at 393-94. The teens were
later out waiking, came across the fire at the Simpson’s house and tried to help.
Tr. at 397.

Robert's l\/lay 8, 1991 , statement says that, on the night of April 27, 1991 ,
while he and his friends were playing Nintendo at his house. David said he was
going to break into a house and then burn it. David got a gas can from
downstairs. They started waiking, crossed the highway, and met Scooter. David
knew which house they would break into but wouldn’t tell them. When they
arrived at Simpson’s house, Robert, David and Scooter went inside; the others
were iookouts. David took the microwave and left with Scooter and Chris. They
were gone about half an hour. When they returned, David got the gas can, went
into the house with Robert and Scooter and poured gas on the kitchen floor.
Hobert saw David flicking a lighter and Went outside. David and Scooter followed.

When Flobert asked David about the people inside, David repliedr ”Fuck them."

21

David took the gas can back to Flobert's house. Tr. at 378-80. At tria|, Robert
testified that this entire written statement was a lie. Tr. at 380-81. Likewiser
Robert testified that his previous statements that David had placed the gas can
under the duck house in the Simpson’s back yard, had used Robert's lighter to
ignite the fire, and had left the gas can at an auto body shop were all false. Tr. at
383-86.

Shortly before the trial started, Officer Lawson asked Fiobert if Tony Wells
was present on the night of the fire. Lawson indicated that Spicer had recently
made a statement implicating Tony and two other men. Robert admitted to
Lawson that Tony Wells had been there. He testified that he had not disclosed
Weiis’ involvement any sooner because they had been threatened Tr. at 387,
395-96.

The prosecution then called John Spicer, Jr., ”Scooter," to the stand. He
had been certified to stand trial as an adult and had agreed tc testify against David
in exchange for an aggravated murder charge being reduced to involuntarily
manslaughter. He pled guilty to involuntary manslaughter and aggravated burglary.
Tr. at 400, 446.

Scooter testified that, on the evening of April 27, 1991, he left his house
and met Wil|ie, Tony and Gary. They then met up with David, Cynthia, Chris,
Jestin, Fiobert, Chris and Scott. Tr. at 401-03. David, who was carrying a gas
can, told Scooter that he wanted to break into a house. They then went to the

back of Judy Simpson’s house. Tr. at 404-05. He, David and Flobert kicked the

22

door and went inside. David grabbed the microwave, and they left. David gave
the microwave to Wil|ie, who took it down the alley. Tr. at 405-07. David, Flobert
and Scooter then went back in to see what else they could steal. However, Judy
Simpson, who was asleep on the living room couch, started to wake up so they
left. Tr. at 408-09.

David then grabbed the gas can that he had placed under the duck pen in
the back yard. Scooter and Robert followed him back into the house. Scooter
saw David pouring gas and asked him about the people in the house. David replied
”fuck ’em." Scooter saw a flash and then he, Robert and David ran. Scooter ran
back to his own house but returned to the Simpsons when he heard the fire trucks.
Tr. at 409-11.

Scooter did not talk to the police that night. The following day, however,
Doug Brown, one of his friends, picked him up in his car and took him to the
police, where he gave a written statement. Scooter admits that only parts of that
statement were true. Tr. at 413-14. Scooter testified that Doug Brown told him
what to say to the police. Tr. at 442. He wrote that he saw David Clark at the
fire, and that David was bragging that he had stolen a VCR from the Simpson’s
house. Tr. at 420. This written statement said nothing about a gas can or about
David pouring gas. Tr. at 434. Nor did it say anything about Willie Boles, Tony
Wells or Gary Lee. Tr. at 421.

Scooter was arrested on iVlay 1, 1991, and taken to the police station where

he was questioned. He testified that the police officers gave him details about

23

what the other kids had said. Tr. at 445. Scooter admitted that he subsequently
made many false statements to police and fire officials and to his attorneys. He
did so because he did not want to get in trouble. Tr. at 414-16, 423-28, 435,
453-55. He conceded that he did not know what was said at Robert Brigeman’s
house earlier in the evening because he was not there. Tr. at 418. it was not until
the trial began that Scooter disclosed the involvement of Boles, Wells and Lee. Tr.
at 428-31.

Several police and fire officials also testified at the trial. Charles Wiiliam
Ford, the fire protection engineer, r'.e., fire marshal, for the Dayton Fire Department
testified that he was called to the scene of the fire on the night in question. He
interviewed Cynthia Huffman, Flobert Brigeman, and Scott and Chris Anspach. in
their written statements, they each said that they saw smoke, ran to the house
and tried to help. None mentioned that David Clark started the fire. Tr. at 517-18,
535-36. 0n April 29, 1991, Ford took a written statement from John Spicer, Jr.,
who was brought to him by an individual named Doug Brown. Ford does not know
what Brown might have discussed with Spicer in the car on the way there. Tr. at
528-29.

0n April 30, 1991, Ford and investigator Fl.S. Bennett interviewed David
Clark at the juvenile detention facility. Clark signed a written statement saying
that on the night of the fire he was with Robert, Cynthia and other kids. They

crossed the highway and saw smoke and then saw the Simpson’s house on fire.

24

Some of the kids went to call the fire department. David kicked in the front door
to try to get the occupants out. Tr. at 514.

After completing his investigation, Ford concluded that the fire started at or
near the floor surface in the Simpson’s kitchen, that it was incendiary in nature
and was intentionally set. Tr. at 503, 505. A can of charcoal lighter fluid was
found at the scene, sitting on top of a stool in a storage area next to the kitchen.
Tr. at 522-23. Ford could not determine, however, what accelerant was used to
start the fire. Tr. at 530.

Dayton police officer Wade Lawson then testified. He spoke with Cynthia,
Robert, Elizabeth, Scott, Chris and Jestin at the scene of the fire. Cynthia and
Elizabeth told him that they had seen Jerry Fuston carrying a microwave in the
alley near the Simpson’s house. Tr. at 556-557. Lawson testified that Chris
Anspach gave a written statement on May 1, 1991, but immediately after signing
it, Chris told him that the written statement was not true. He and his brother were
down the street when the fire started and he did not know What had happened.

Tr. at 560-62.

Defense:
Defense counsel presented three witnesses. Betty Brigeman, Robert's
mother, testified that she did not see David carrying anything when the group of

teens left her house on the evening of the fire. Tr. at 596-97.

25

Chris Anspach, age 14, testified next. He was the only teen to plead not
guilty to the charges brought against him. On|y Jestin Thomason testified against
him at his trial. Chris was convicted of the charges. Tr. at 609-10. At Clark's
trial, Chris stated that he was at Brigeman’s house that night but heard no
discussions about breaking into a house or stealing a microwave or VCR. He did
not know David Clark before that night. Tr. at 600-01. Chris said that they left
Brigeman’s and crossed the highway. He did not see John Spicer on the way to
the Simpson’s house. Tr. at 604. When they were about a block and a half from
the Simpson’s house, they saw smoke and then fire. They heard a boom in the
back of the house. Jestin and Robert busted the front window and David kicked
the front door open. Judy Simpson was behind the door, asking for help. The
police and firemen then arrived. Tr. at 602-04.

Chris gave a written statement at the scene which was consistent with his
trial testimony. Tr. at 604-05. On lViay 1, 1991, he signed another written
statement reciting a different set of facts, but immediately told the police officers
that it was false. He testified that he gave this statement because he was scared.
Tr. at 607-08.

Chris's brother, Scott Anspach, age 17, also testified. He said that, while at
Brigeman’s house on the night of the fire, there was no discussion of breaking into
a house or of stealing anything. When they left Brigeman’s, David was not
carrying anything. After they crossed the highway. they saw smoke. Eventually,

they saw flames shooting out of the back of Simpson’s house. They ran up and

26

tried to help, busting out the front windows and kicking open the front door. Scott
knows John Spicer but did not see him before they arrived at the Simpson’s house.
Tr. at 613-15.

Like Chris, Scott gave a written statement at the scene which was
consistent with his trial testimony. Tr. at 615-16. A couple of days later, he and
Chris were picked up and taken to the police station for further questioning. Scott
testified that, when he repeated his story to the officers, they accused him of
lying. They said that ”David said that he did it and everybody is putting the blame
on you. if you tell us that David did it, we will let you go home for right now and
we will question you later and nothing will happen.” Tr. at 617. Scott testified
that he subsequently wrote two false statements, lying about David taking a gas
can, lighting the fire, and about the rest of them acting as lookouts. He pled guilty
because his lawyer told him that he could never get a fair trial, and he was scared.
Tr. at 617-18, 629, 633-35.

At the close of David Clark's trial, the jury found him guilty of
aggravated burglary, aggravated arson, aggravated murder and attempted
aggravated murder.

c. New evidence

in his Report and Recommendations, i\/lagistrate Judge i\/ierz concluded that,
With respect to his claim of actual innocence, Clark had failed to ”teli the Court
what his purported new evidence is." Doc. #37, PageiD#1721. To the extent

that l\/lagistrate Judge i\/ierz construed Piaintiff's Objections, Doc. #35, as his

27

response to the i\/|otion to Dismiss, and looked only to that filing for an accounting
of the new evidence, this is a correct statement. lVlagistrate Judge l\/lerz,
however, failed to consider the new evidence cited in Clark's earlier response to
the Show Cause Order, Doc. #12.

in that document, in support of his claim of actual innocencer Clark
submitted an affidavit of Elizabeth Burns, along with several letters and other
statements from the teens that testified against him at trial. He also submitted
new evidence with respect to the arson investigation. lt is only fair that, in ruling
on the lViotion to Dismiss, the Court consider the new evidence cited in Piaintiff's
response to the Show Cause Order.

(il Recantations of Co-Defendants

The Court turns first to the alleged recantations of Elizabeth Burns, Cynthia
Huffman, John Spicer, Jr., and Jestin Thomason.

Elizabeth Burns

Elizabeth Burns, age 12, was present at Brigeman’s house on April 27,
1991 , was a witness to what transpired at the Simpson’s house later that night
and pled guilty to the same charges as the others. However, she was not called to
testify at Clark's trial. lt appears that, although the statement she made on the
night of the fire was consistent with the statements given by her friends, she later
made other statements implicating Clark in the burglary and the arson.

On Aprii 13, 1992, immediately following Clark's conviction, Burns signed

an Affidavit stating that none of the teens present that evening broke into the

28

house or started the fire. Flather, they discovered the house on fire and tried to
help. She further stated that ”any previous statements made by her contrary to
the facts listed in this Affidavit were made under duress and under the false
impression that such statements, if made by me, would be in my best legal
interest." Doc. #21, Page|D¢l‘405.2

Habert Brigeman

Clark also submitted an April 10, 1991, Affidavit from Robert Brigeman,
which is nearly identical to Elizabeth Burns'. Doc. #21, PageiD#404.

an rhia Huffman

Clark maintains that, immediately following his trial, Cynthia Huffman sent a
letter to his trial attorney, David Williamson. Although Clark no longer has a copy
of that letter, he claims that it basically said that she agreed to testify against him
only so that she could be released from jail. The Court issued an Order directing
Respondent to produce a copy of Cynthia’s letter if it was in Flespondent's
possession. Doc. #41. Counsel for Respondent has indicated that no such letter
is in the files, and the prosecutor who tried the case does not recall hearing of
such a letter. Doc. #42.

Even if that letter is not currently part of the record, its probable existence is

corroborated by an email message sent by private investigator |Vlartin Yant to CBS

 

Burns's Affidavit was the basis for C|ark's lViotion for a New Trial. He claims
that the only reason that she did not testify is that the prosecutors knew that she
had recanted her later statements. He further claims that prosecutors failed to
disclose this to defense counsei, resulting in a Brao'y violation.

29

News's Chris Dunst on October 21, 2002. Doc. #12-13, PagelD#160. Yant had
been hired by someone who visits Clark in prison. However, the limited funds had
been exhausted and Yant could not afford to continue to work on the case pro
bono. Yant suggested that CBS’s 48 Hours /nvest/'gates may want to pick up
where he left off and review the facts surrounding Clark's conviction.

According to Yant’s emai| message, six of the teens convicted on charges
stemming from the fire had "now been released from juvenile facilities. A|l of them
say they Were forced to falsely testify that the outsider of the group, David Clark,
set fire to the house after they stole a microwave from the kitchen." ld. Yant
went on to say that:

Two of those who testified against Clark felt so strongly that

what they did was wrong that they approached Clark's attorney and

told him how they were forced to lie shortly after they were released.

The witnesses did this even though Clark was not a friend of theirs.

They say they had never met him before they hooked up to play video

games that fateful night.

Equa|ly important, l think that the people who actually

committed the robbery and set the house on fire can be identified.

(These potential suspects were young adults at the time, and the only

eyewitness stuck, at trial, to her original statement that the people

she saw coming out of the house were adults, not children.)

/d.

Yant further noted that Clark's ”triai attorney, David Wil|iamson, strongly

believes in David's innocence." ld. at PagelD#161.3

 

3 This statement is corroborated by an April 24, 2008, letter from Wil|iamson to
the Ohio innocence Project, in which Wil|iamson states, ”[f]or what it is worth, l
have always been convinced of David's innocence." Doc. #12-9, PagelD#147.

30

in a letter to the Court, filed October 22, 2018, Doc. #43, Clark notes that
in 2002, when Yant wrote the emaii message, John Spicer was still in prison.
Accordingiy, Yant’s statement, concerning the two co-defendants who testified
against Clark and then told Clark's attorney that they were forced to lie, must be
referring to Huffman and Thomason.

John SQ/'cer, Jr.

Clark has also provided three pieces of new evidence purporting to show
that John Spicer, Jr., testified falsely against him. Spicer was deposed in /i/ifch/gan
Mri'/ers /i//'utua/ fnsurance Com,oanj/ v. Charles Anspach, Case No. 93-2774, a
wrongful death action filed in the l\/iontgornery County Court of Common Pleas,
arising out of the same incident. in that deposition, taken sometime before
September of 1994, Spicer testified that, on the evening of the fire, he was home
from 6:00 p.m. until approximately 12:30 a.m., when he heard fire trucks and
stepped onto his front porch. Linda Allen was walking down the alley and said
that there was a fire. He followed her. As he was running toward the fire, he saw
David and the other teens running behind him. Doc. #12-11, PagelD##152-53.

Clark also submitted an Affidavit from Spicer, dated lVlay 17, 2001. lt
states that:

1. He/she did not either help or have knowledge of David Clark

burglarizing or setting fire the house.

2. Affiant states further that he only testified that David Clark

committed the crimes because he believed it would [remaining text
is cut off]

31

Doc. #12-12, PagelD#158. Spicer’s Affidavit continues on the next page as
follows: ”3. Aff[ia]nt states further that he openly admits that his testimony
against the defendant at trial was nothing but lies made in his own best interest."
/a'. at PageiD#159.

Finally, Clark submitted a letter from Spicer, postmarked l\/iarch 16, 201 1,
and allegedly received on l\/iarch 22, 2011. lt reads as follows:

Sorry | did[n’t] write sooner but shit happened. Anyways yeah
l told you years ago that we lied. Fleally l though[t] you did it but
that's another stor[y]. l tried calling them people in Cin[.] iTlhey
never put their number in my phone. So tell them to get a hold of me.
Anyways l told you l got you. i'll Write more later when l get time.

Doc. #12-14, PageiD##162-63.

Jestin Thomason

Clark has also submitted new evidence supporting a finding that Jestin
Thomason testified falsely against him at trial. in an undated ietter, which Clark
claims was sent shortly after his trial, Jestin wrote to Clark's attorney, David
Williamson, as follows:

l am writing concerning our last visit. At our last visit you tried to get
me to tell the truth about the [crimes] i am committed for. l lied to
you again. l admit this. it isn't that i'm trying to lie to you because
i'm trying to cover for myself, it is just that if l would have told the
truth right there in front of my social worker it would have seemed
like i was not dealing with my problems, or facing my crime. i was
afraid that it would have went against me. But, l have come to realize
that if l do not tell the truth l am going to hurt a lot of people
including my family and my friends who are here with me. That is
why l am giving you my word that if l can have another chance to do
so l will tell the truth. | do not know, maybe it is to[o] late but, l am
willing to tell the truth. But, please understand the circumstances i
was under last time is what held me from telling the truth.

32

Doc. #12-10, PagelD#148.

lViore than ten years later, Jestin Thomason sent Clark a letter dated lViarch
30, 2005. lt read in pertinent part as follows:

Lookr l want to be completely honest With you. l know you

don't think much of me and l don't blame you. Believe me, living with

the fact that you‘re still in there and it's partly because of me, is

slowly eating me alive. But the truth is we're ali connected by the

same thing that screwed all of our lives upi We are all victims of a

system of corruption looking for a convenient and easy conviction.

They manipulated us and played us against each other . . . but the

past is the past. l hope you can forgive me?

The important thing is, we all pull together and help one

another and finish this thing . . . because it's not over . . . there can

be no closure until you're out and our names are clear. Not to

mention the motherfuckas that did that shit. See what the inside of a

jail cell looks likei
Doc. #12-18, PagelD##176-77. Jestin gave David his contact information, and
the names and addresses of Scott, Chris, and Elizabeth. He asked that they stay
in touch because ”there’s so many questions l have about what really happened
and who really done it." He speculated that John Spicer knew the truth and had
orchestrated things to try to cover something up. Jestin noted that Spicer’s April
29, 1991 , written statement contained the first allegation that any of them was
involved in breaking into the Simpson’s house and stealing the microwave, and the
first allegation that David had started the fire. Jestin wrote that Spicer ”started

the story, and the detectives ran with it and simply played us against each other.”

ld. at PageiD##177-78.

33

Finaily, Clark submitted an Affidavit from Ali Tatum, dated lVlay 22, 2017.
Tatum stated that, in 1995-96, he and Jestin Thomason were both residents at a
juvenile detention facility called Fliverview. During that time, Jestin told him that
he was there because of a house fire that resulted in a death, that he had been
pressured to testify falsely against a co-defendant who was now serving life in an
adult prison, and that neither of them had anything to do with the crime. Tatum
further stated that David Clark had recently been moved into his housing unit at
Trumbull Correctionai lnstitution. When they started talking about why they were
imprisoned, Tatum realized that C|ark was the co-defendant that Jestin had
referred to more than twenty years ago. Tatum was not threatened or rewarded in
any way for his Affidavit. Doc. #12-16, PageiD##173-74.

(ii) Arson investigation

in further support of his claim of ”actual innocence," Clark points to new
evidence related to the alleged arson. C|ark notes that, at Christopher Anspach's
July 22, 1991, trial in juvenile court, the parties stipulated that fire investigator
Charles Ford held an opinion, to a reasonable degree of certainty, that the fire was
”caused by the ignition of a flammable iiquid, which was on the kitchen table and
the floor area by the kitchen tab|e.” Doc. #12-5, PagelD#127 lemphasis addedl.
Likewise, when defense expert Fl. Nusbaum interviewed Ford on February 24,
1992, Ford said that he had determined that the point of origin was ”on top of the
kitchen table" and that there were no distinctive pour patterns. Doc. #12-6,

PagelD#144.

34

C|ark claims that this expert witness opinion would have been inconsistent
with Spicer’s statement that he had observed Clark pouring gas oh the floor. Clark
accuses Ford of changing his testimony to conform to Spicer’s testimony. At trial,
Ford cited to distinct burn patterns on the floor and made no mention of the fire
starting on the kitchen tabie. Clark maintains that, through reading a peer report of
expert testimony in an arson case in Texas, see Docs. ##12-7 and 12-8,
PagelD##145-46, he has recently discovered that in arson cases, multiple
investigators sometimes produce reports based on different theories, and the
prosecution then picks whichever report best fits the facts of the case.

Clark has also submitted a lViay 22, 2013, Affidavit of forensic fire scientist
Dr. Craig Beyler, who prepared an analysis of the fire investigations in the Texas
case cited by Ciark. Doc. #12-15, PagelD##164-65. Dr. Bey|er reviewed Charles
Ford's testimony concerning the fire at the Simpson’s house. He noted that, in
1991, ”the practice of fire investigation was dominated by myths accumulated
over decades," myths that have been debunked by modern research. There was
no standard-of-care document in 1991. /d. Under modern standards, the burn
patterns described by Ford would not necessarily lead to the conclusion that the
fire started at the floor level or that an accelerant was involved. /d. Bey|er noted
that, although Ford had taken samples of the kitchen floor for chemical evidence of
accelerants, no such evidence was found. Ford's opinion was based solely on the

”now discredited low burn, irregular pattern indicator.” Beyler concluded that,

35

under modern standards, Ford would be able to opine only that: (1) the fire started
in the kitchen; and (2) the cause of the fire was undetermined. ld.
d. Analysis

At issue is whether the ”new evidence” submitted by C|ark is sufficient to
establish a credible claim of actual innocence such that the constitutional claims
raised in his Petition for Writ of Habeas Corpus may be considered on their merits
despite the fact that they are time-barred. As previously noted, the evidence of
innocence must be ”so strong that a court cannot have confidence in the outcome
of the trial unless the court is also satisfied that the trial was free of non[-]harmless
constitutional error." McOu/ggen, 569 U.S. at 401. The new evidence must show
that it is more likely than not that no reasonable juror would find him guilty beyond
a reasonable doubt. /d. at 395. The court must look at all of the evidence,
incriminating and exculpatory, old and new, regardless of whether it would be
admissible at trial. House v. Be//, 547 U.S. 518, 537-38 l2006).

As Clark notes, there is no physical evidence tying him to the theft of the
microwave or to the arson. His guilt or innocence rests almost entirely on the
shoulders of six children, ages 12-16, who were with Clark at Robert Brigeman’s
house on the night in question and were present at the scene of the fire. Although
they each pled guilty to_or, in Chris Anspach's case, were convicted of-
involuntary manslaughter and aggravated burglary, the vast majority of them have
denied committing those crimes. They claim to have pled guilty only because they

were afraid and thought it would be in their best interests.

36

Notably, on the night of the fire, none of them ran from the scene when the
police and firemen showed up. They voluntarily gave statements saying that they
were out walking when they saw smoke, then flames and ran to try to help.
Cynthia Huffman admits that she falsely told the police that she saw Jerry Fuston
carrying a microwave down an alley. That evening, none of the teenagers
implicated Clark in the theft of the microwave or the fire.

The following day, however, John Spicer, Jr., at the direction of Doug
Brown, gave a written statement implicating Clark in the theft of a VCR from the
Simpson’s home and stating that he had seen Clark at the fire. 0ver the next
couple of days, as the other teenagers were further questioned by police and then
taken into custody, each made written statements implicating Clark in the crimes.
Several of them testified that the police fed them information to include in these
written statements. Some of the teens adhered to these written statements.
Othersrecanted,sorne sooner,sornelaten

At Clark's trial, three of the teens testified in his favor. Chris Anspach,
Scott Anspach and Robert Brigeman each recanted their earlier written statements
implicating Clark in the burglary and the arson. They each testified that C|ark had
nothing to do with the burglary or the fire. They were all out waiking, saw the fire
and ran to help. The Court agrees with Respondent that Robert Brigeman’s April
10, 1991, Affidavit, Doc. #21, Page|Dlil404r which simply corroborates this trial
testimony, cannot be considered ”new evidence” to support Clark's claim of actual

innocence.

37

Twelve-year-oid Elizabeth Burns was not called to testify at Clark's trial.
Clark maintains that the prosecution did not call her because it knew that she had
recanted her written statement implicating Clark in the crimes. Clark maintains
that, because the prosecution failed to disclose this fact, defense counsel did not
call her either. Burns’s Aprii 13, 1992, Affidavit, which recants her earlier written
statement as having been made under duress, must be considered new evidence
because it was not presented at trial.

Fiespondent does not challenge the reliability of Burns' Affidavit, but argues
that the Affidavit, which is nearly identical to Brigeman's, should not be considered
because it ”Was cumulative evidence to the testimony heard by the jury.” Doc.
#23, PagelD#942 n.9. Although Burns’ Affidavit might be cumulative to
Brigeman’s trial testimony, it is new, reliable evidence that must be considered in
assessing Clark's actual innocence. See C/eve/and v. Bradshaw, 693 F.3d 626,
633 (6th Cir. 201 21 (noting that the Sixth Circuit has suggested that, in addition to
”newly discovered” evidence, ”newly presented” evidence constitutes ”new
evidence” for purposes of the actual-innocence exception). Given that three other
teens had already recanted their written statements and testified in Clark's favor,
Burns' additional input might have been enough to tip the scales in his favor.

Of the children Who were present at Brigeman’s house that night, only
Jestin Thomason and Cynthia Huffman, who are cousins, adhered to their later
written statements implicating Clark in the crimes. As an alleged eyewitness to

the purported burglary and the setting of the fire, Thomason supplied much of the

38

detail that resulted in Clark's conviction. He admitted at trial that he had
previously repeatedly lied under oath about what happened the night of the fire.

Clark has submitted three pieces of ”new evidence” supporting a finding
that Thomason falsely testified against him at trial. One is the undated ietter,
purportedly sent to Clark's trial attorney, David Wil|iamson, shortly after the trial,
stating that he had not told Wil|iamson the truth, but that he would be willing to do
so if given another chance. Doc. #12-10, PageiD#148.

The second is Thomason’s lViarch 30, 2005, letter to Clark, asking for
forgiveness. Thomason stated that "living with the fact that you're still in there
and it's partly because of me, is slowly eating me alive. But the truth is we're all
connected by the same thing that screwed all of our lives upi" Thomason
speculated that John Spicer ”started the story, and the detectives ran with it and
simply played us against each other.” He claimed that ”[w]e are all victims of a
system of corruption looking for a convenient and easy conviction.” Doc. #12-18,
PagelD##176-79.

The third is Ali Tatum's Affidavit. Tatum states that, while incarcerated
with Thomason sometime in 1995 or 1996, Thomason told him that he was there
because of a house fire that resulted in a death, that he had been pressured to
testify falsely against a co-defendant who was now serving life in an adult prison,
and that neither of them had anything to do with the crime. Doc. #12-16,

Pageio##173-74.

39

Flespondent notes that Thomason has not recanted his trial testimony under
oath. l\/loreover, even if he had, the probative value of such a statement would be
questionable. See McCray v. i/ash/'nder, 499 F.3d 568, 574 (6th Cir. 2007)
lnoting that affidavits by witnesses recanting their trial testimony are viewed with
extreme suspicion). Despite his admission at trial that he had repeatedly lied under
oath, the jury appears to have found him credibie.

Nevertheiess, in this case, there are several reasons to support a finding that
Thomason's recantation is trustworthy. First, it is corroborated by other evidence
presented at trial. Three of the other children present that night testified that C|ark
had nothing to do with the burglary or the fire. Their testimony is also consistent
with the statement that Thomason gave to law enforcement officers on the night
of the fire. l\/ioreover, as previously discussed, there is no physical evidence tying
Clark to the crimes.

Second, and more importantly, for many years, Thomason has consistently
expressed remorse for falsely implicating Clark in the crimes. Shortly after the
trial, he confessed to David Wil|iamson that he had lied. He asked for another
chance to tell the truth. Just a few years later, he told fellow detainee Ali Tatum
that he had testified falsely against Clark, who was serving a life sentence. Ten
years later, when Thomason wrote the letter to Clark, he offered to help exonerate
him.

Thomason had nothing to gain by recanting his trial testimony. He had fully

served the sentence imposed after he pled guilty to involuntary manslaughter and

40

aggravated burglary. lt appears that his only possible motivation was to assuage
his own guilt with respect to Clark's conviction. The fact that he voluntarily
contacted Clark thirteen years after the trial lends significant credibility to the
statements in his l\/iarch 30, 2005, letter. See Cfeve/and v. Bradshaw, 693 F.3d at
640 lnoting that recantation is more credible where witness has no motive to
recant).

Clark has not presented an affidavit from Cynthia Huffman recanting her
trial testimony. Nevertheless, in a statement made under penalty of perjury, see
Doc. #12, PagelD#102, Clark wrote that, after his trial, but before he was
transferred to the ODRC Fieception Center, his trial attorney, David Williamson,
forwarded him a letter from Cynthia indicating that she had testified against him
only because the authorities led her to believe that she would be released sooner if
she did so.

Although the letter itself is not part of the record, the probability of its
existence is corroborated by private investigator iViartin Yant’s October 21 , 2002,
emaii message to CBS news, indicating that each of the teenagers convicted on
charges stemming from the incident in question has said that they were forced to
testify falsely, implicating Clark in the crimes. Doc. #12-13, PageiD#iGO.

The likelihood that Cynthia wrote such a letter is further corroborated by her
own trial testimony. As previously noted, she testified that the police suggested
what she should put in her lV|ay 1, 1991, written statement, including things that

did not really happen. She also accused the police and the prosecutors of making

41

certain promises in exchange for her agreeing to testify against Clark. At trial, she
admitted that she had no idea how the fire started. She also admitted that she had
made numerous false statements to the poiice.

The Court acknowledges that, absent a sworn recantation by Cynthia, or a
copy of the letter itself, the reliability of this ”new evidence” stands on shaky
ground. Nevertheless, because there is evidence corroborating Clark's claim that
Cynthia admitted that she included false information in her written statement on
iViay 1, 1991, and testified under duress, the Court finds it appropriate to consider
the probable existence of this letter in adjudicating Clark's actual innocence claim.

John Spicer Was the only other teenager who testified against Clark at the
trial. As previously noted, Spicer agreed to testify against David in exchange for
an aggravated murder charge being reduced to involuntarily manslaughter. Spicer
admitted that he was not present at Brigeman’s house when Clark allegedly plotted
to steal the microwave and burn the house down. He testified that he met C|ark
and the others on the way to the Simpson’s house. He then helped Clark steal the
microwave and watched him pour gasoline in the kitchen.

At trial, Spicer testified that Doug Brown told him what to put in his written
statement to the police the day after the fire. He wrote that he saw David Clark at
the fire, and that David was bragging that he had stolen a VCR from the Simpson’s
house. Tr. at 420. After Spicer’s lViay 1, 1991, arrest, he gave additional written
statements, implicating Clark in also setting the fire. At trial, he admitted that

many of these statements were false.

42

Clark has presented new evidence supporting a finding that Spicer falsely
implicated him in the crimes. At the wrongful death trial arising out of the same
incident, Spicer testified under oath that on the evening of the fire, he was home
until approximately 12:30 a.m. when he heard fire trucks. As he was running
toward the fire, he saw David Clark and the other teens running behind him. Doc.
#12-1 1, PageiD##152-53. Respondent notes that this evidence does not
necessarily exculpate Clark, who could have been returning to the house after
setting the fire. lt does, however, negate the possibility that Spicer saw Clark
steal the microwave from the kitchen, or saw him set the fire.

The copy of Spicer’s l\/iay 17, 2001, Affidavit, Doc. #12-12, PageiD##‘l58-
59, allegedly recanting his trial testimony, which was originally submitted by Clark,
is problematic in several respects: (11 the second paragraph cuts off mid-sentence:
121 the second page is in a different font; 131 the date appears to have been
aitered; (41 although allegedly signed by a notary, there is no notariai seal; and 151
it was not signed until almost ten years after Clark's trial.

Clark attached a different copy of Spicer’s Affidavit to his October 22,
2018, letter to the Court. The new copy cures most of these problems. The
second paragraph now contains a complete sentence: ”Affiant states further that
he only testified that David Clark committed the crimes because he believed it
would improve his own chances of being released sooner.” in addition, the second
page of the Affidavit now appears to be in the same size font as the first page. it

also contains a notariai seal. Doc. #43-2, PageiD##1751-52.

43

Nevertheiess, the original typed date still appears to have been crossed out
and there is still a question concerning the timeliness of the alleged recantation.
Although these remaining flaws still cut against the reliability of Spicer’s Affidavit,4
the Affidavit is consistent with Spicer’s trial testimony in the wrongful death case,
and with the letter that he sent to Clark in l\/iarch of 201 1, admitting that ”we
lied,” and offering to help exonerate him. Doc. #12-14, PagelDll‘l‘lr*162-63.5 As
with Thomason, the fact that Spicer had nothing to gain at this point by recanting
his trial testimony renders his statements more credible. And, as with Thomason,
the recantations are consistent with the statements of the majority of the other
teens who were present on the night in question.

Some of the new arson evidence that Clark has submitted is of marginal
value. As Respondent notes, Clark denied setting the fire at all. He claimed that
the house was already engulfed in flames when he arrived at the scene. True,
there were slight inconsistencies in Ford's testimony between Anspach's trial and
Clark's trial concerning the fire's exact point of origin. Clark accuses Ford of

changing his testimony to match that of Spicer and Thomason. However, Spicer

 

4 Flespondent also argues that, even if reliable, Spicer’s Affidavit was not
presented to the state courts and is, therefore, inadmissible under Cu//en v.
P/hholster, 563 U.S. 170 1201 11. Howeverr Pinho/ster’s limitation on new
evidence does not apply to claims of actual innocence. l//'nsoh i/. Mackie, No. 14-
cv-14542, 2016 WL 6595021, at *1 1E.D. lViich. Nov. 8, 20161; l_opez v. Mi//er,
906 F. Supp. 2d 42, 53-541E.D.N.Y. 20121.

5 lt appears that, in 2008, attorneys with the 0hio innocence Project attempted
to obtain an updated Affidavit from Spicer. See Doc. #12-17, PagelD#175. it is
not clear whether they were successful in their efforts.

44

and Thomason each testified only that Clark poured gas in the kitchen; neither
specified whether he poured it on the floor or on the tabie. Under these
circumstances, whether the fire started on the kitchen table or on the floor
underneath the kitchen table is largely irrelevant to Clark's claim of actual
innocence.

Dr. Beyler opines that, under modern fire investigation practicer Dr. Ford
could not have properly concluded, based only on the burn patterns, that the fire
was incendiary in nature. He could have concluded only that the fire started in the
kitchen and that its cause was undetermined. Certain|y, Dr. Beyler's Affidavit does
not completely rule out the possibility of arson. lt does, however, cast some doubt
on Ford's conclusions that the fire was deliberately set and that an accelerant was
used. This, in turn, casts additional doubt on the trial testimony of Thomason and
Spicer.

in the Court's view, Clark has presented a colorable claim of actual
innocence. Because there is no physical evidence linking Clark to the crimes, his
guilt hinges almost entirely on the trial testimony of several children Who admitted
that, because they were scared, coerced and possibly threatened, they lied
repeatedly about what happened the night of the fire. 0f the seven teens who
were with Clark on the night in question, Chris and Scott Anspach, Flobert
Brigeman and Elizabeth Burns have each, under oath, clearly recanted any

inculpatory statementsl

45

That leaves only the trial testimony of Cynthia Huffman, Jestin Thomason
and John Spicer, Jr., the three crucial witnesses. The jury apparently found their
testimony persuasive enough to support a conviction, despite the fact that they
each admitted to making numerous false statements about what actually happened
that night and despite the fact that Spicer and Huffman both testified that the
content of their written statements, on which their trial testimony was based, was
influenced by information fed to them by the police.

Although Huffman and Thomason have not recanted their trial testimony
under oath, the Court finds, for the reasons discussed above, that C|ark has
presented compelling evidence to support a finding that they falsely testified
against him. Likewise, although Spicer’s Affidavit is still problematic in some
respects, it is corroborated by other compelling evidence that Spicer falsely
implicated him in the crimes. Dr. Beyler's Affidavit also casts doubt on the arson
conviction.

Taken as a whole, the new evidence raises significant questions about
Clark's gui|t, and undermines confidence in the result of his trial.6 The Court finds

that Clark must be given the opportunity, at an evidentiary hearing, to further flesh

 

6 Clark's delay in presenting this new evidence to the Court must be considered in
determining the reliability of the new evidence. House v. Be//, 547 U.S. at 537.
The record shows that, over the years, C|ark has diligentiy, but unsuccessfully,
attempted to present much of this new evidence to the state court, in a 1992
motion for a new trial, a 1996 post-conviction petition, a 1999 delayed motion for
a new trial, and a 2014 motion for leave to file a motion for a new trial. Under the
unique circumstances of this case, the Court finds no reason to believe that Clark's
delay in presenting this new evidence in support of his claim of gateway actual
innocence has a negative effect on the reliability of that evidence.

46

out this new evidence supporting his claim of actual innocence. Because he
cannot adequately do so without the assistance of counsel, the Court will appoint
an attorney to represent him at that hearing. The hearing date will be set after
counsel has been appointed.

Accordingiy, with respect to the merits of Clark's claim of actual innocence,
the Court REJECTS l\/lagistrate Judge iVlerz’s Report and Recommendations, Doc.
#37, and SUSTA|NS Petitioner's Objections thereto, Doc. #39. The Court
OVERFlULES Flespondent's l\/lotion to Dismiss the Petition for a Writ of Habeas
Corpus as untimely, Doc. #23, WiTHOUT PREJUD|CE to renewal following the

evidentiary hearing,

iV. Conclusion

For the reasons stated above, the Court ADOPTS iN PART and REJECTS lN
PART the United States i\/iagistrate Judge's Fleport and Flecommendations (Doc.
#371, and SUSTAlNS lN PAFlT and OVERRULES lN PART Petitioner's Objections
1Docs. ##35 and 391 to the Fleport and Recommendations and to the i\/lagistrate
Judge’s other Orders 1Docs. ##18, 27, 29, 341.

The Court OVERRULES Flespondent's lViotion to Dismiss Petition as Time-
Barred, Doc. #23, WiTHOUT PFlEJUDlCE to renewal following the conclusion of

the evidentiary hearing.

47

perez rvlarch 25, 2019 UW,\C::
wALTER H. nice

UNiTED STATES DlSTRiCT JUDGE

48

